Citation Nr: 0738051	
Decision Date: 12/04/07    Archive Date: 12/13/07	

DOCKET NO.  06-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for a right foot 
disability, on a direct basis, or as secondary to the 
service-connected residuals of a left knee and/or lumbar 
spine injury. 

4.  Entitlement to service connection for a left foot 
disability. 

5.  Entitlement to service connection for a right knee 
disability, on a direct basis, or as secondary to the 
service-connected residuals of a left knee and/or lumbar 
spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to June 
1996, and from January to March 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss 
preexisted his initial period of active military service.

2.  The veteran's preexisting sensorineural hearing loss in 
the right ear underwent no clinically-identifiable permanent 
increase in severity during his period or periods of active 
military service.

3.  The veteran does not currently exhibit a hearing loss 
disability as defined by VA regulation in his right ear.

4.  The veteran's preexisting sensorineural hearing loss in 
the left ear underwent a clinically-identifiable permanent 
increase in severity during his initial period of active 
military service.

5.  The veteran's chronic tinnitus may not reasonably be 
disassociated from that same inservice acoustic trauma 
responsible for his (now service connected) sensorineural 
hearing loss in the left ear.

6.  A chronic right foot disability is not shown to have been 
present in service, or at any time thereafter.

7.  A chronic left foot disability is not shown to have been 
present in service, or at any time thereafter.

8.  A chronic right knee disability is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it in any way causally related to a service-connected 
disability or disabilities.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss in the right ear was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2007).

2.  Sensorineural hearing loss in the left ear was aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).

3.  Chronic tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

4.  A chronic right foot disability was not incurred in or 
aggravated by active military service, nor is it in any way 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  A chronic left foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. §§ 3.303 (2007).

6.  A chronic right knee disability was not incurred in or 
aggravated by active military service, nor is it in any way 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised during the course of a hearing before 
the undersigned Veterans Law Judge in August 2007; service 
medical records; and VA treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Law and Regulations

The veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus, as well as for chronic 
right and left foot disabilities, and a right knee disorder.  
In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be:      (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of Section 1110, it is noted that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
51,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment imposes a 
new restriction on claimants.  Nonetheless, because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version favors 
the veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-
00.

Finally, for the purpose of applying the laws administered by 
the VA, impaired hearing is considered to be a disability 
when the auditory threshold at any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Bilateral hearing loss

As regards the veteran's claim for service connection for 
bilateral hearing loss, a review of the DD Form 214 
pertaining to his first period of active military service 
shows that, during that period of service, the veteran's 
military occupational specialty was that of Infantryman.  
Awards and commendations given the veteran include the Expert 
Infantryman Badge, as well as the Parachutist Badge.  
Significantly, additional pertinent information is to the 
effect that, during the veteran's period of service from 
April 1992 to June 1996, he was involved in Airborne 
training.  

A review of service medical records discloses that, on 
audiometric examination conducted as part of the veteran's 
service medical examination in May 1990, pure tone air 
conduction threshold levels, in decibels were as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
10
20
LEFT
10
0
0
5
25
15

An audiometric evaluation conducted as part of the veteran's 
service entrance examination in May 1992 revealed pure tone 
air conduction threshold levels, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
10
10
20
35
LEFT
10
10
10
20
35
45

An inservice audiometric evaluation conducted in October 1992 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
0
10
25
LEFT
10
5
5
10
30
35

At the time of audiometric examination, it was noted that the 
veteran was routinely exposed to hazardous noise.

An inservice audiometric evaluation conducted in May 1993 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
0
5
        
0
5
35
LEFT
10
0
5
5
20
60

An inservice audiometric evaluation conducted in March 1994 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
5
0
10
40
LEFT
15
5
10
10
25
55

A pure tone audiometric examination conducted in June 1995 
(and carried forward to a service medical examination of July 
1995) revealed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
0
10
30
LEFT
5
5
5
10
30
45

An audiometric examination conducted as part of the veteran's 
separation examination in April 1996 revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
0
10
30
LEFT
5
5
10
30
45
5

At the time of service separation, no pertinent diagnosis was 
noted.  

The earliest postservice clinical indication of the presence 
of chronic defective hearing is revealed by a VA outpatient 
treatment record dated in November 2004, slightly more than 
one year following the veteran's discharge from active 
service, at which time he gave a history of military noise 
exposure and intermittent bilateral ringing tinnitus, with a 
gradual decrease in hearing since 1997.  An audiometric 
examination conducted at that time showed a sloping to mild 
hearing loss in the right ear in the range from 6,000 to 
8,000 Hertz, with a sloping to mild/moderate sensorineural 
hearing loss in the range from 3,000 to 8,000 Hertz in the 
left ear.

The Board acknowledges that, at the time of a VA audiometric 
examination in July 2005 (which examination involved a review 
of the veteran's claims folder), the veteran gave a history 
not only of inservice noise exposure (from "weapons, 
demolition, munitions, and aircraft"), but also of pre- and 
postservice noise exposure from hunting and construction 
work.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
15
15
10
30
45

Speech recognition scores were 94 percent in the veteran's 
right ear, and 96 percent in the left ear.  The pertinent 
diagnosis noted was of hearing within normal limits in the 
range from 250 to 4,000 Hertz, with a mild high frequency 
sensorineural hearing loss at 6,000 and 8,000 Hertz in the 
right ear; and hearing within normal limits in the range from 
250 to 2,000 Hertz, with a mild to moderate high frequency 
sensorineural hearing loss in the range from 3,000 to 8,000 
Hertz in the left ear.

The Board concedes that, following the aforementioned 
audiometric evaluation, the opinion was offered that the 
veteran's left and right ear hearing loss were "not likely" 
related to his active military service.  However, based on a 
review of the entire evidence of record, that opinion appears 
to have been based at least in part on incorrect data.  More 
specifically, while during the course of the audiometric 
evaluation, it was noted that, at the time of the veteran's 
service entrance examination in May 1992, his hearing at 
6,000 Hertz in both the right and left ears was within normal 
limits, a review of that examination shows that the veteran's 
hearing at that frequency at the time of service entrance was 
35 and 45 decibels, respectively, clearly outside the range 
of normal.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Moreover, while later in the examination, it was noted that 
the veteran's hearing sensitivity at the time of his 
discharge in April 1996 did not meet the "VA criteria for a 
service-connected disability," a review of the record 
discloses that the veteran's hearing in his left ear at the 
time of separation clearly did meet the requirements for 
"hearing loss disability" as defined by VA regulation.  See 
38 C.F.R. § 3.385 (2007).  Significantly, while following the 
VA audiometric examination, the examiner indicated that the 
veteran had entered service with a hearing loss in his left 
ear, and that "no significant changes were noted" upon 
discharge from service, that statement is clearly in error, 
in that, between the time of the veteran's entrance and his 
separation, his hearing acuity in the left ear definitely 
declined.

Based on the aforementioned, the Board is of the opinion that 
the veteran's left ear hearing loss, which clearly preexisted 
his entry upon active service, underwent a clinically-
identifiable permanent increase in severity during his 
initial period of active service from 1992 to 1996.  
Accordingly, service connection for left ear hearing loss is 
warranted.  In contrast, the hearing loss present in the 
veteran's right ear at service entrance was essentially 
identical to that present at the time of separation, with no 
evidence of any inservice increase in severity.  Moreover, as 
of the time of the aforementioned VA audiometric examination 
in July 2005, the veteran exhibited no "hearing loss 
disability" as defined by VA regulatory standards.  See 
38 C.F.R. § 3.385 (2007).  Accordingly, service connection 
for right ear hearing loss must be denied.

Tinnitus

Turning to the issue of service connection for chronic 
tinnitus, the Board once again notes that, during the course 
of VA outpatient treatment in November 2004, the veteran 
complained of a bilateral ringing tinnitus.  Moreover, during 
the course of the aforementioned VA audiometric examination 
in July 2005, the veteran reported a constant, ringing "white 
noise" bilaterally which had been persistent since 1996, and 
constant for the past five to six years.  According to the 
veteran, his tinnitus was secondary to noise from grenade 
simulators and weapons during his periods of active service.  

The Board concedes that, following the aforementioned VA 
audiometric examination, the examiner was of the opinion that 
the veteran's tinnitus was "less likely than not" related to 
his military service from 1992 to 1996.  However, that same 
examiner conceded that tinnitus was "commonly associated" 
with noise-induced hearing loss.  Inasmuch as service 
connection is now in effect for sensorineural hearing loss in 
the left ear, apparently the result of inservice acoustic 
trauma, the Board is of the opinion that the veteran's 
current tinnitus may not reasonably be disassociated from 
that same acoustic trauma responsible for the veteran's now 
service connected left ear sensorineural hearing loss.  
Accordingly, service connection for chronic tinnitus is in 
order.

Right and left foot disorders, and right knee disorder

As regards the veteran's claimed right and left foot 
disabilities, and right knee disorder, the Board notes that 
service medical records are negative for evidence of any such 
chronic disabilities.  While in June 1995, during the 
veteran's initial period of active military service, he was 
seen for a complaint of right foot pain resulting in an 
eventual diagnosis of ligament strain, that episode was, 
apparently, acute and transitory in nature, and resolved 
without residual disability.  While at the time of the 
aforementioned service separation examination in April 1996, 
the veteran gave a history of occasional right knee pain, an 
examination of the veteran's lower extremities, including his 
feet, conducted at that time was entirely within normal 
limits, and no pertinent diagnoses were noted.  An Individual 
Sick Slip dated in February 2003 is similarly negative for 
evidence of chronic foot or right knee pathology, showing 
only a temporary restriction of the veteran's activities, 
apparently due to some problem with his feet.  

The veteran has argued that his current foot and right knee 
disabilities had their origin during active military service, 
or, in the alternative, are in some way causally related to 
his service-connected left knee and lumbar spine injuries.  
However, as of the time of a VA orthopedic examination in 
February 2005, there was no indication that the veteran 
suffered from a chronic right knee disability of any kind, or 
any chronic disorder of either foot.  Moreover, following a 
VA orthopedic examination in August 2005, which examination 
involved a full review of the veteran's claims folder, it was 
the opinion of the examiner that available medical evidence 
was insufficient to diagnose any specific disorder of either 
foot.  While following that examination, the veteran was felt 
to be suffering from a patellofemoral syndrome of his right 
knee, it was the opinion of the examiner that the veteran's 
right knee pain was "unlikely" due to his military tour of 
duty, or his service-connected left knee condition.  To date, 
it has yet to be demonstrated that the veteran's current 
right knee disability is in any way causally related to his 
service-connected lumbar spine injury.  Under the 
circumstances, the Board is unable to reasonably associate 
the veteran's claimed right and left foot disabilities, or 
current disability of the right knee, with any incident or 
incidents of his period of active military service, or his 
service-connected left knee/lumbar spine disabilities.  
Accordingly, service connection for those disorders must be 
denied.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 493 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of February and July 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA treatment 
records and examination reports, and the transcript of a 
hearing before the undersigned Veterans Law Judge in August 
2007.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 539 (Fed. Cir. 1998).


ORDER

Service connection for defective hearing in the right ear is 
denied.

Service connection for defective hearing in the left ear is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  

Service connection for chronic tinnitus is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.

Service connection for a chronic right foot disability, on a 
direct basis, or as secondary to the service-connected 
residuals of a left knee and/or lumbar spine injury, is 
denied.

Service connection for a left foot disability is denied.

Service connection for a right knee disability, on a direct 
basis, or as secondary to the service-connected residuals of 
a left knee and/or lumbar spine injury, is denied.




	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


